Citation Nr: 1224581	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  03-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the appeal for resolution of an intertwined individual disability claims in November 2006 and February 2009 and for further development in July 2010.  

The Veteran testified before one Veterans Law Judge sitting at the RO in July 2006 and again before another Veterans Law Judge sitting at the RO in March 2012.  Transcripts of the hearings are associated with the claims file.  At the March 2012 hearing, the presiding Veterans Law Judge notified the Veteran and his representative that the decision on this issue on appeal would be made by the two Judges who conducted the hearings with the participation of a third Veterans Law Judge.   38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2011).  The Veteran waived his right to a hearing before the third judge in writing and on the record at the March 2012 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As hearing testimony for issues of increased ratings for hypertension and coronary artery disease was provided only before the Veterans Law Judge presiding at the March 2012 hearing, these issues will be addressed in a separate decision.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO.  



REMAND

The Veteran served as a U.S. Army infantryman with combat duty in the Republic of Vietnam in 1970.   The Veteran contends that he is unable to secure or follow all forms of substantially gainful employment as a result of the combined impairment of all service-connected disabilities including their associated medications.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For these purposes, disabilities resulting from the same etiology may be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: coronary artery disease and residuals of a coronary artery bypass graft, rated as 30 percent prior to April 8, 2009, 60 percent thereafter until November 1, 2011, and 30 percent thereafter (exclusive of a total rating following convalescence from surgery); posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy or carpal tunnel syndrome of the bilateral upper and lower extremities, rated as 10 percent disabling each; and residuals of a hemorrhoidectomy, hypertension, bilateral cataracts, and erectile dysfunction, rated as noncompensable.  

The Veteran experiences the following non-service-connected disorders: sleep apnea, hearing loss, urinary frequency, eczema, lumbar spondylosis, bilateral knee arthritis, and the absence of one testis.  

The Veteran met the statutory criteria for TDIU from April 8, 2009 to November 1, 2011 as he had one disability rated at 60 percent with a combined rating of 70 percent or higher since April 6, 2005.  However, as diabetes and the four extremity peripheral neuropathy disabilities arise from the same etiology, they may be combined with a rating in excess of 40 percent.  Therefore, the Veteran met the statutory criteria for the entire period of time covered by this appeal. 

In a March 2005 claim, the Veteran reported that he was no longer able to work because of lower leg neuropathy, a heart disorder, and daytime somnolence because of depression.  In contemporary clinical records, the Veteran reported that his last job was as a forklift truck operator which he held for approximately 15 years.  Although the Veteran reported to clinicians on some occasions that he retired in 2004, post-service clinical records, a report from the Veteran's last employer, the Veteran's correspondence, and his hearing testimony showed that he was employed prior to March 2005.  In September 2005, the Veteran's employer and the Veteran reported that the Veteran executed a voluntary early retirement effective in March 2005 with no accommodations for disabilities.  

In several written briefs, the Veteran contended that his incapacity for any form of employment was because of the combined effects of all service-connected disabilities and their medications.  

The Board remanded individual claims for service connection and increased ratings in November 2006 and February 2009.  The issue of a TDIU was deferred as it was intertwined with the separate disabilities under development.  In July 2010, the Board remanded the TDIU issue for a VA examination to determine whether the Veteran was unemployable solely by reason of his service connected disabilities.  The Veteran underwent a series of VA examinations in September through November 2011 as follows. 

In September 2010 vision examination, the examiner found that the Veteran's cataracts do not significantly affect vision as it is correctable to 20/20. 

In a November 2010 mental health examination, a VA clinical psychologist noted a review of the entire claims file, performed a comprehensive PTSD examination, and concluded that the Veteran's PTSD symptoms were significant but were not of a severity to render him incapable of obtaining or sustaining employment because, although not working, he maintained self-care, was an officer in a service organization, and was able to get along with others.  The Veteran reported that he avoided situations and people that triggered combat memories and felt fatigued because of sleep disturbance but that he could make himself stay involved in activities with other veterans.  The psychologist noted that the Veteran's primary care physician prescribed an anti-depressant medication for mood symptoms associated with PTSD but that the Veteran was not participating in any regular psychological treatment.  The psychologist did not note any reports by the Veteran of impairment from the anti-depressant medication or comment on the possible side effects. 

In October 2011, a VA physician assessed the status of the Veterans diabetes, peripheral neuropathy, and erectile dysfunction.  The physician noted that the Veteran was using oral medication and insulin for diabetes control with no restriction of activities but did not comment on any physical or mental impairment imposed by the medication.  The Veteran visited his diabetes care provider less than once every two months.  The psychologist noted the Veteran's report of one hospitalization in the past twelve months for episodes of hypoglycemia and ketoacidosis; however, there is no record of this treatment in the claims file.  The physician noted that a progressive loss of strength was attributable to diabetes.  
The physician noted mild pain, parathesias, numbness, and estimated muscle strength as four on a scale to five for all four extremities with some loss of sensation in the feet and ankles.  The physician also noted the symptoms of erectile dysfunction and concluded that the diabetes and its complications did not impact the ability to work. 

In September 2010, another VA physician performed a general medical examination that included all disorders including diabetes.  The physician noted that the Veteran denied any hypoglycemic or ketoacidosis reactions or hospitalizations.  The physician listed ten current medications but did not list insulin.  The Veteran reported that he controlled his diet and exercised for thirty minutes, three times per week on stationary devices at a rehabilitation center.  Diabetic follow up care was once every six months with no restriction of activities.  The Veteran reported that he his prescribed medication eliminated his chest pain and that he could walk a mile in two 15 minute shifts or climb one flight of stairs without shortness of breath.  The Veteran reported that the use of a continuous positive air pressure device improved his sleep and daytime somnolence.  The physician noted that a coronary artery scan in May 2010 determined a left ventricular ejection fraction of 62 percent and that the Veteran thought he was able to perform an exercise test.  The test was terminated after eight minutes because of fatigue.  The Veteran reported lower leg aches and coldness particularly on the bottoms of the feet and some burning, throbbing, and reduction of grip in the hands.  The Veteran walked with an antalgic gait favoring the right side with the use of a cane.  The physician noted that the Veteran was using an anti-depressive medication. 

In a February 2011 addendum, the physician who performed the general medical examination noted that he had previously noted that the Veteran was unemployable for physical labor because of the heart disorder.  The physician also noted that the Veteran reported that he could not perform sedentary work because of somnolence as a result of sleep apnea. The physician provided clarifications to his opinion after review of the previously measured left ventricular ejection fractions of 67 and 62 percent in April and May 2010.  He noted that these measurements were more representative of heart function that the abbreviated exercise test.  The physician also noted mild peripheral neuropathy, particularly of the feet, and continued to conclude that the Veteran would be unable to perform heavy physical duty.  He further noted that non-service-connected sleep apnea would prevent the handling of complex machinery or driving in certain cases which he did not explain further.  There were no opinions regarding the impairment from medication.  

In a July 2006 Board hearing, the Veteran stated that he was unable to continue to work as a forklift driver because of leg numbness, weakness, and mobility and endurance limitations because of lower extremity neuropathy.  He stated that his sleep apnea prevented restful sleep and caused daytime fatigue and somnolence.  He further stated that his strong medications for diabetes and hypertension also caused daytime drowsiness endangering his ability to drive the forklift and his personal vehicle while traveling home from work. Although he also stated that his psychiatric disorder caused him to desire to remain apart from others, this did not impair his ability to perform solitary work as a forklift driver.  In the March 2012 Board hearing, the Veteran attributed his incapacity to work to his chronic fatigue, shortness of breath, recurrent chest pain from coronary artery disease,  and dizziness and leg weakness from peripheral neuropathy.  He reported that he was unable to perform yard or household chores or drive an automobile for extended distances. 

The Board concludes that the medical evidence of record is not sufficient for a decision on a total rating based on individual unemployability.  Individual service-connected disabilities have been evaluated and found to impair physical labor but not sedentary work or all automobile operations.   The Veteran and his examiners attributed daytime somnolence to his non-service-connected sleep disorder.  Nevertheless, the evidence does not sufficiently address the combined level of dysfunction of all service-connected disorders or the impact of any individual or combined effects of medication.  The individual disability assessments do not explain the severe level of fatigue that the described in his hearing.  Therefore, an additional functional capacity assessment and medical opinions on the effects of medication and the combined impairment associated with all service-connected disabilities is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011). 

 Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity of private medical providers and authorization to obtain medical records associated with his reported brain surgery in April 2012.  Unless the Veteran reports that this surgery and medical care did not occur or was not related to any service-connected disability, if authorized, request the relevant records and associate any records received with the claims file. 

2.  Request all records of VA outpatient medical care since March 2010 and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA medical examination to determine his functional incapacity from  the combined effects of all service-connected disabilities but not for any impairment associated with non-service-connected disorders. 

a.  Request that the examiner review the claims file including the Veteran's description of his symptoms provided in the hearing transcript and note the review in the examination report.  

b.  Request that the examiner determine from the Veteran the nature and level of performance in his activities as an officer in a veterans service organization or other volunteer work or travel.  

c.  Request that the examiner provide an opinion whether the Veteran's service connected disabilities preclude all forms of substantially gainful physical work and all forms of sedentary work without regard to age or current employment status.  The examiner must consider the Veteran's physical, psychological, and cognitive impairment imposed by coronary artery disease, PTSD, diabetes, peripheral neuropathy, hypertension, and their combined medications but not impairment imposed by sleep apnea.   In particular, the examiner must provide an opinion whether the Veteran is able to safely operate a personal automobile or use public transportation for transit to and from a local place of employment, understand and carry out work instructions, and accomplish common work duties such as telephone inquiries, record keeping, computer keyboard operations, and execute financial transactions.   

d.  If an opinion cannot be provided without speculation, the examiner should provide the reasons such as insufficient medical information, an inadequate state of medical knowledge, or a lack of experience or skill of the examiner.

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a total rating based on individual unemployability.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


                                                                               
DEBORAH W. SINGLETON                                                J.A. MARKEY
       Veterans Law Judge                                                     Veterans Law Judge 
Board of Veterans' Appeals                                          Board of Veterans' Appeals 


___________________________
WAYNE M. BRAEUER
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

